Citation Nr: 0727821	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  97-25 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a fracture of the right arm.

2.  Entitlement to higher initial ratings for right ulnar 
neuropathy/carpal tunnel syndrome, evaluated as 10 percent 
disabling from September 30, 1996, and as 20 percent 
disabling from June 12, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION


The veteran had active military service from July 1979 to 
July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 RO rating decision that 
granted service connection for status-post fracture of the 
right arm and assigned a 10 percent disability evaluation 
from September 30, 1996.  This matter also comes before the 
Board on appeal from a June 2000 RO rating decision that 
granted service connection for right ulnar neuropathy/carpal 
tunnel syndrome secondary to the service-connected fracture 
of the right arm, and assigned a 10 percent disability 
evaluation from September 30, 1996.  By a December 2002 RO 
rating decision, the evaluation of the veteran's right ulnar 
neuropathy/carpal tunnel syndrome was increased to 20 percent 
disabling from June 12, 2002.

The issue of entitlement to a disability in excess of 10 
percent for service-connected residuals of a fracture of the 
right arm was previously before the Board in November 1998 
and February 2001, when it was remanded for additional 
development.  Both the issue of entitlement to a disability 
in excess of 10 percent for service-connected residuals of a 
fracture of the right arm and the issue of entitlement to 
higher initial ratings for right ulnar neuropathy/carpal 
tunnel syndrome, evaluated as 10 percent disabling from 
September 30, 1996, and as 20 percent disabling from June 12, 
2002, were previously before the Board in July 2003, at which 
time they were remanded for additional development.

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award, such 
as the veteran's, does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issues on appeal as claims for higher evaluations of the 
original awards.  Analysis of such issues requires 
consideration of the ratings assigned effective from the date 
of the award of service connection--in this case, from 
September 30, 1996, for both claims.

The veteran requested that he be afforded a Board hearing at 
the time he filed his substantive appeal in February 2003.  
The veteran was informed in April 2003 that he was scheduled 
for a hearing at the Board in September 2003.  In April 2003 
the veteran requested that the hearing be cancelled.  
Accordingly, the veteran's request for a hearing is 
withdrawn.  38 C.F.R. § 20.704(e) (2006).  

The Board notes that an August 2004 letter to the veteran 
references a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) which was noted to have 
been received in June 2004.  The actual claim was not of 
record and the RO did not adjudicate it.  As such, this claim 
is referred for appropriate action.  


REMAND

As noted in the July 2003 Board remand, the veteran's 
original claims file was lost while in VA custody sometime 
after a February 2001 Board remand.  Review of the claims 
file indicates that it is unclear whether the veteran's 
claims file was lost at the Board or at the RO.  In January 
2002, the Board advised the RO that it should begin 
reconstructing the veteran's claims file.  To assist the RO 
in reconstructing the veteran's claims file, the Board 
submitted to the RO copies of the Board's November 1998 and 
February 2001 remands, a VA Form 119 dated in February 2001, 
a letter from the Board to the veteran dated in May 1998, and 
a copy of a July 1998 Board hearing notification letter, 
which indicates that the veteran failed to report to a 
scheduled Board hearing.  

At the time of the July 2003 Board remand the RO was 
instructed to associate pertinent VA documents with the 
reconstructed claims file.  Specifically, the RO was 
requested to associate a March 1997 rating decision and a May 
1997 statement of the case (SOC).  Neither document was 
associated with the claims file.

The RO was also instructed to associate any pertinent VA 
medical records with the claims file.  Specifically, the RO 
was requested to associate VA examination reports dated in 
February 1997, December 1997, June 1999 and May 2000, as well 
as VA outpatient treatment reports dated in May 2001.  The 
Board notes that the VA examination reports dated in February 
1997 and December 1997 were associated with the claims file.  
X-rays obtained at the time of the February 1997 VA 
examination report are of record.  However, the December 1997 
VA examination report also references x-rays and it is not 
clear whether any such x-rays were obtained at the time of 
the December 1997 VA examination.  If such x-rays were 
obtained at the time of the December 1997 VA examination they 
should be associated with the claims file.  Furthermore, VA 
outpatient treatment reports were associated with the claims 
file dated through September 2003.  However, the records do 
not contain any records dated in May 2001.  It is not clear 
whether a May 2001 record exists.  Finally, x-ray reports 
dated in June 1999 and May 2000 are of record.  However, the 
RO failed to associate either the June 1999 or May 2000 VA 
examination report with the claims file.  As for VA's 
obligation to secure the aforementioned records, it should be 
pointed out that VA adjudicators are charged with 
constructive notice of documents generated by VA whether in 
the claims file or not.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, an attempt should be made to associate 
all pertinent VA medical records with the claims file, 
including any VA outpatient treatment reports dated after 
September 2003.

The Board notes that the July 2003 remand ordered the RO to 
schedule VA orthopedic and neurologic examinations for the 
veteran.  The examiners were to review the veteran's claims 
file, and the orthopedic examiner was to specifically 
reconcile his or her opinion with those set forth in the 
reports of VA examinations conducted in February 1997 and 
December 1997.  Review of the March 2006 examination reports 
suggests that examiners were able to review a copy of the 
veteran's reconstructed claims file.  As indicated above, 
this reconstructed claims file did not include all of the 
veteran's pertinent medical records.  The Board notes that 
the Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of less 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As such, the 
veteran should be afforded new VA orthopedic and neurologic 
examinations which allows the examiners to take into account 
all of the medical evidence of record that the RO can 
reconstruct.

The Board notes that the Veterans Claims Assistance Act of 
2000, and its implementing regulations, requires that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  The Court has strictly interpreted the requirements 
to provide the required notice and the duty to assist in the 
development of a claim and has vacated many Board decisions 
where the notice provided did not meet the standards 
enunciated by the Court in Quartuccio and in keeping with the 
regulations found at 38 C.F.R. § 3.159.

The RO sent the veteran a letter dated in October 2003 but 
the letter failed to inform the how to establish a higher 
rating for service-connected disabilities.  While in the 
veteran's case this appeal stems from the original grant of 
service connection, and once service connection is granted, 
the notice requirements of 38 U.S.C.A. § 5103(a) are 
satisfied, see Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
because the veteran's case needs to once again be remanded, 
the veteran should be sent a notification letter which 
explicitly includes information pertaining to the evidence 
necessary to establish higher ratings.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and 
ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) are fully 
complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2006).  The veteran should be 
specifically told of the information 
or evidence he should submit, and of 
the information or evidence that VA 
will yet obtain with respect to his 
rating claims.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2007).  
The veteran should be informed of 
what he needs to submit to establish 
higher ratings for the service-
connected disabilities.

2.  Obtain the March 1997 rating 
decision and the May 1997 SOC.  If 
either document is not available, 
that fact should be documented in 
the claims file, and the veteran 
informed in writing. 

3.  Ask the veteran to identify all 
health care providers from whom he 
has received treatment for his 
residuals of a right arm fracture 
and right ulnar neuropathy/carpal 
tunnel syndrome since his separation 
from service.  Ensure that all 
pertinent records of private or VA 
treatment are procured for review, 
including the VA examination reports 
dated in June 1999 and May 2000, the 
December 1997 x-ray report (if one 
exists), and the May 2001 VA 
treatment record (if it exists).  
All pertinent treatment records from 
any VA Medical Centers dated after 
September 2003 should also be 
obtained.  Assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159 (2006).  If records sought are 
not obtained, specifically notify 
the veteran of the records that were 
not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After completion of the 
development requested above, arrange 
to have the veteran undergo 
orthopedic and neurologic 
examinations for purposes of 
assessing the severity of his 
service-connected right arm 
disorders.  The claims folder, along 
with all additional evidence 
obtained pursuant to the 
instructions above, as well as a 
copy of this remand, should be made 
available to the examiner(s) for 
review.  The examiner(s) should 
review the claims folder before 
examining the veteran, and all 
indicated tests should be conducted.

The orthopedic examiner should 
conduct range of motion studies on 
the right elbow.  The examiner 
should first record the range of 
motion observed on clinical 
evaluation, in terms of degrees of 
flexion and extension.  If there is 
clinical evidence of pain on motion, 
the examiner should indicate the 
degree of flexion and/or extension 
at which such pain begins.  Then, 
after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which 
the veteran experiences functional 
impairments of the elbow such as 
weakness, excess fatigability, 
incoordination, or pain due to 
repeated use or flare-ups, and 
should portray these factors in 
terms of degrees of additional loss 
in range of motion (beyond that 
which is demonstrated clinically).  
Specifically, the examiner should 
indicate whether the overall right 
elbow disability picture, in terms 
of limited motion, and including any 
weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with (1) flexion which is 
limited to 45, 55, 70, 90, 100, 110, 
or more than 110 degrees, and/or 
(2) extension which is limited to 
110, 100, 90, 75, 60, 45, or less 
than 45 degrees.

The orthopedic examiner should also 
perform range of motion studies on 
the right forearm. The examiner 
should first record the range of 
motion observed on clinical 
evaluation, in terms of degrees of 
pronation and supination.  If there 
is clinical evidence of pain on 
motion, the examiner should indicate 
the degree of pronation and/or 
supination at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical 
history, the examiner should render 
an opinion, based upon his or her 
best medical judgment, as to the 
extent to which the veteran 
experiences functional impairments 
of the forearm such as weakness, 
excess fatigability, incoordination, 
or pain due to repeated use or 
flare-ups, and should portray these 
factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically). Specifically, the 
examiner should indicate whether the 
overall right forearm disability 
picture, in terms of limited motion, 
and including any weakness, excess 
fatigability, incoordination, and/or 
pain due to repeated use or flare-
ups, is best equated with (1) 
supination limited to 30 degrees or 
less, or to more than 30 degrees, 
and/or (2) pronation limited such 
that motion is lost beyond the 
middle of the arc, beyond the last 
quarter of the arc, or at some other 
point in the arc.

The orthopedic examiner should 
further perform range of motion 
studies on the right wrist.  The 
examiner should first record the 
range of motion observed on clinical 
evaluation, in terms of degrees of 
dorsiflexion (extension) and palmar 
flexion.  If there is clinical 
evidence of pain on motion, the 
examiner should indicate the degree 
of dorsiflexion and/or palmar 
flexion at which such pain begins.  
Then, after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which 
the veteran experiences functional 
impairments of the wrist such as 
weakness, excess fatigability, 
incoordination, or pain due to 
repeated use or flare-ups, and 
should portray these factors in 
terms of degrees of additional loss 
in range of motion (beyond that 
which is demonstrated clinically).  
Specifically, the examiner should 
indicate whether the overall right 
wrist disability picture, in terms 
of limited motion, and including any 
weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with (1) dorsiflexion which 
is more than 15 degrees, or less 
than 15 degrees, and (2) palmar 
flexion which is limited in line 
with the forearm, or not limited in 
line with the forearm.

Finally, the orthopedic examiner 
should express an opinion as to 
whether the veteran sustained a 
fracture of his right radius in 
service, and should fully describe 
any bony impairment of the right 
ulna.  If it is the examiner's 
opinion that the veteran did not 
sustain a fracture of the right 
radius in service, the examiner 
should reconcile his or her opinion 
with those set forth in the reports 
of VA examinations conducted in 
February 1997 and December 1997.  
With regard to the right ulna, the 
examiner should specifically 
indicate whether there is any 
evidence of nonunion and, if so, 
whether the nonunion is affecting 
the upper or lower half of the ulna.  
If there is evidence of nonunion of 
the upper half of the ulna, the 
examiner should indicate whether 
there is any false movement; whether 
there is loss of bone substance and, 
if so, whether the loss is one inch 
(2.5 centimeters) or more; and 
whether there is deformity of the 
bone and, if so, whether the 
deformity can properly be described 
as "marked."  The examiner should 
also indicate whether there is any 
evidence of malunion of the right 
ulna and, if so, whether there is 
bad alignment of the bone; and 
whether there is flail joint of the 
elbow.  The examiner should further 
indicate which of the veteran's 
upper extremities is most properly 
considered his "major" extremity.  
The examiner should also reconcile 
his or her findings with those 
findings made in the June 2002 VA 
orthopedic examination report.

The neurologic examiner should 
indicate whether the veteran's right 
ulnar neuropathy is best described 
as paralysis, neuritis, or 
neuralgia, and should indicate 
whether the impairment occasioned by 
such neuropathy is best 
characterized as mild, moderate, 
severe, or complete.  The examiner 
should indicate whether the 
veteran's right ulnar neuropathy is 
manifested by organic changes; 
whether the veteran has a "griffin 
claw" deformity due to flexor 
contraction of the ring and little 
fingers, and very marked atrophy in 
the dorsal interspace and thenar and 
hypothenar eminences; whether there 
is loss of extension of the ring and 
little fingers; whether the veteran 
can spread his fingers; whether he 
can gather his fingers; whether he 
can adduct his thumb; whether the 
flexion of his wrist is weakened; 
and whether the neurological 
impairment is wholly sensory in 
nature.

The neurologic examiner should also 
indicate whether the veteran's right 
median neuropathy is best described 
as paralysis, neuritis, or 
neuralgia, and should indicate 
whether the impairment occasioned by 
such neuropathy is best 
characterized as mild, moderate, 
severe, or complete.  The examiner 
should indicate whether the 
veteran's right median neuropathy is 
manifested by organic changes; 
whether the hand is inclined to the 
ulnar side, with the index and 
middle fingers more extended than 
normally, considerable atrophy of 
the muscles of the thenar eminence, 
and the thumb in the plane of the 
hand (ape hand); whether pronation 
is incomplete and defective, with 
absence of flexion of the index 
finger, feeble flexion of the middle 
finger, and an inability to make a 
fist (index and middle fingers 
remain extended); whether there is 
an inability to flex the distal 
phalanx of the thumb, and defective 
opposition and abduction of the 
thumb at right angles to the palm; 
whether flexion of the wrist is 
weakened; whether there is pain with 
trophic disturbances; and whether 
the neurological impairment is 
wholly sensory in nature.  The 
neurologic examiner should reconcile 
his or her opinions with the June 
2002 VA neurologic examination 
report and the December 2002 VA EMG 
report. 

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examination(s) and 
to cooperate in the development of 
the case, and that the consequences 
of failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. § 3.655 (2006).)  

5.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination reports to ensure that 
they are responsive to and in 
complete compliance with the 
directives of this remand, and if 
they are not, take corrective 
action.

6.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If 
any benefit sought is not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

